                                           Case 3:21-cv-03175-CRB Document 5 Filed 06/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RANDEE DAMAR WILLIAMS, G14767,                       Case No. 21-cv-03175-CRB (PR)
                                   8                    Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9             v.

                                  10     K. NGUYEN, et al.,
                                  11                    Defendant(s).

                                  12          This civil action by a prisoner was filed on April 30, 2021. The court notified plaintiff in
Northern District of California
 United States District Court




                                  13   writing at that time that the action was deficient because plaintiff did not pay the requisite $402.00

                                  14   filing fee or, instead, submit a signed and completed court-approved in forma pauperis application,

                                  15   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s

                                  16   trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised

                                  17   that failure to file the requested items within 28 days would result in dismissal of the action.

                                  18          More than 28 days have elapsed; however, plaintiff has not provided the court with the

                                  19   requisite items or sought an extension of time to do so. The action accordingly is DISMISSED

                                  20   without prejudice.

                                  21          The clerk is instructed to close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 15, 2021

                                  24                                                       ______________________________________
                                                                                           CHARLES R. BREYER
                                  25                                                       United States District Judge
                                  26

                                  27

                                  28
